Citation Nr: 0616319	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  00-16 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chronic maxillary sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to August 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the veteran's claim seeking a 
disability evaluation in excess of 10 percent for sinusitis.  
In March 2001, the veteran testified at a hearing before a 
Decision Review Officer (DRO); a copy of the transcript is 
associated with the record.  In August 2003, the Board 
remanded the case for additional development, and it is again 
before the Board for further appellate consideration.  


FINDING OF FACT

The veteran's chronic maxillary sinusitis is currently 
manifested by monthly non-incapacitating episodes of 
sinusitis characterized by headaches, pain, and discharge.


CONCLUSION OF LAW

Resolving all doubt in favor of the veteran, the criteria for 
a 30 percent evaluation for the veteran's service-connected 
chronic maxillary sinusitis have been met.  38 U.S.C.A. §§ 
1155, 5103, 513A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.159, 4.7, 4.97, Diagnostic Code 6513 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the present case, a December 2003 letter satisfied notice 
requirements for elements (1), (2) and (3) above, but it is 
unclear from the record whether the appellant was explicitly 
asked to provide "any evidence in [his] possession that 
pertains" to his claim prior the initial RO decision.  See 38 
C.F.R. § 3.159(b)(1).  Nevertheless, as a practical matter 
the Board finds that he has been notified of the need to 
provide such evidence, for the following reasons.  The 
December 2003 letter informed the veteran what additional 
information or evidence was needed to support his claim, 
asked him to notify the RO if there was any other evidence or 
information that he wanted VA to obtain, and informed him 
that it was his responsibility to make sure that VA received 
all requested records that were not in the possession of a 
Federal department or agency.  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VA's notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service-connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was not 
provided with notice of the type of evidence necessary to 
establish an effective date, if a higher disability rating 
was granted on appeal.  However, any defect in the notice 
required by Dingess/Hartman with respect to the effective 
date will be addressed by the AOJ when effectuating the 
award.  Therefore the Board finds there is no prejudice to 
the claimant under the holding in Dingess/Hartman.  The 
veteran has not alleged any prejudice with respect to the 
timing of the notification, nor has any been shown.
 
Service medical and personnel records, VA medical records and 
examination reports, private medical records and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the appellant's claim.  

For the above reasons, it is not prejudicial to the appellant 
for the Board to proceed to finally decide the appeal.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2005) (harmless 
error).

Analysis

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2005).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran's claim which initiated the current appeal was 
received in June 1999.  He maintains that his service-
connected sinusitis is more severe than the assigned 10 
percent rating disability suggests and that it warrants a 30 
percent rating.  

The appellant's service-connected chronic sinus disability 
has been evaluated under 38 C.F.R. § 4.97, Diagnostic Code 
6513 of the VA Rating Schedule, chronic maxillary sinusitis.  
According to the General Rating Formula for Sinusitis, a 30 
percent evaluation is warranted for three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 50 percent evaluation is warranted 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of affected sinus, and purulent discharge or 
crusting after repeated surgeries.  A Note which follows 
these provisions indicates that an incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510-6514 
(2005).

A VA computed tomography (CT) scan dated in January 2001, 
showed the veteran's maxillary sinuses were largely air 
filled and there was no obstruction of the nasal cavity; 
however, in a March 2001 RO hearing, the veteran testified 
that for a three day period each month he needs to lie down 
due to the facial pain and pressure headaches from his 
sinusitis.  He further testified that, during this time, his 
sinuses drain a yellowish or greenish fluid.  

A January 2004 VA examiner noted that the veteran reported 
chronic sinus congestion, post nasal drip and headaches.  He 
has severe flare-ups of his sinuses approximately three days 
a month and has to lie down.  It was further pointed out that 
the veteran sleeps at a 45 degree angle at night and vomits 
in the morning due to the drainage.  On physical examination, 
the veteran's nasal turbinates were inflamed bilaterally.  
There was tenderness to palpation of his left maxillary and 
left frontal sinuses.  The examiner diagnosed the veteran 
with chronic sinusitis.  A February 2004, CT scan reflected 
that his paranasal sinuses were aerated and free of disease.  

A July 2004 VA examination report reflects that the veteran 
had clear nasal cavities and no mucopurulence, but that there 
was tenderness of the left maxillary sinus with minimal 
crusting.  The examiner asserted that the veteran had a 
normal baseline between episodes of his sinusitis.  A January 
2005 VA examination reflects no mucopurulence.  The veteran 
reported to the examiner that he takes antibiotics three to 
four times per year for his sinusitis.  

The veteran has consistently reported monthly episodes of 
sinusitis with significant pain in his face, headaches and 
drainage.  The Board finds his level of sinus disability 
equivalent to more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting, such that a 30 percent rating 
would be warranted.  38 C.F.R. § 4.7.  As to a rating in 
excess of 30 percent, while the veteran has had 7 surgeries 
for his sinus condition, the most recent was in 1986, before 
this appeals period.  In addition, the evidence of record 
does not show that the veteran has had radical surgery with 
chronic osteomyelitis, or near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries, such that a higher rating would be warranted.  The 
evidence shows that the veteran has frequent episodes of 
sinusitis; however the veteran also has significant periods 
of minimal to no symptomatology.  The competent medical 
evidence of record indicates that the veteran's service 
connected sinusitis would be more properly rated as 30 
percent disabling.  38 C.F.R. § 4.97, Diagnostic Code 6513.

The Board notes that the January 2004 examiner reported no 
evidence of polyps, rhinoscleroma, or granulamous infection.  
While there was evidence of enlarged turbinates, there was no 
blockage in his nasal passages.  38 C.F.R. § 4.97, Diagnostic 
Codes 6522-6524 (2005).


ORDER

A rating of 30 percent for chronic maxillary sinusitis is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


